      Case 4:19-cv-02402 Document 119 Filed on 05/20/21 in TXSD Page 1 of 6
                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                                                                                             May 24, 2021
                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS                                  Nathan Ochsner, Clerk

                                  HOUSTON DIVISION

 U.S. BANK NATIONAL ASSOCIATION,                  §
 ET AL.,                                          §
                                                  §
      Plaintiffs,                                 §
                                                  §
 v.                                               §    CIVIL ACTION H-19-2402
                                                  §
 JOSEF M. LAMELL AKA J.M. ARPAD                   §
 LAMELL,                                          §
                                                  §
       Defendant.                                 §


                                              ORDER

        This matter is before the court on plaintiffs’ motion for attorneys’ fees. Dkt. 102. Having

considered the parties’ filings and the law, the court GRANTS IN PART and DENIES IN PART

plaintiffs’ motion and awards plaintiffs $47,281.65 in reasonable attorney’s fees.

1. Background

        This case involves an ongoing dispute regarding the potential foreclosure of a property

located at 5131 Glenmeadow Drive (the “Property”) which has spanned more than nine years and

two lawsuits. Dkt. 18. Plaintiffs filed this suit in July 2019 seeking declarations from the court

that the statute of limitations does not prevent enforcement of the loan and security interest in the

Property by foreclosure, that defendant released any claim barring enforcement of the loan

agreement, and, in the alternative, that plaintiffs are equitably subrogated to the rights of the prior

lienholders whose liens were paid off by them or their predecessors in interest. Id. Defendant

brought counterclaims against plaintiffs for common law fraud, statutory fraud, fraud in the

inducement, fraud by misrepresentation, omission and non-disclosure, violations of the Texas Debt
      Case 4:19-cv-02402 Document 119 Filed on 05/20/21 in TXSD Page 2 of 6




Collection Practices Act (“TDCPA”), quiet title, and several claims for declaratory judgment. Dkt.

46.

       On March 11, 2021, the court adopted Magistrate Judge Christina Bryan’s memorandum

and recommendation (“M&R”) granting plaintiffs’ motion to dismiss all of defendant’s

counterclaims for failure to state a claim and granting plaintiffs’ motion to strike defendant’s fraud

defense. ECF No. 95. On March 24, 2021, the court also adopted in full Judge Bryan’s M&R

granting plaintiffs’ motion for summary judgment with respect to all but one of their requests for

declaratory judgment.1 Dkt. 99. The court entered a final judgment in favor of plaintiffs on March

24, 2021. Dkt. 100. Plaintiffs filed a timely motion for attorneys’ fees2 seeking $47,281.65 in

reasonable attorney’s fees and defendant filed a timely response. Dkts. 102, 103. Plaintiffs allege

they are entitled to fees under Texas Civil Practice and Remedies Code § 38.001 and the terms of

the deed of trust and note.

2. Plaintiffs are not entitled to attorney’s fees under § 38.001(8).

       Texas law is applicable to an award of attorneys’ fees in diversity cases such as this one

where the substantive issues are governed by Texas state law. See Easterling v. U.S. Bank Nat’l

Ass’n, 2018 WL 7266156, at *21 (N.D. Tex. Dec. 6, 2018) (citing Mathis v. Exxon Corp., 302




1
  Judge Miller adopted Judge Bryan’s recommendation that plaintiffs’ motion for summary
judgment be granted with respect to plaintiffs claims that (1) res judicata barred defendant’s statute
of limitations defense; (2) plaintiffs are entitled to pay taxes on the Property; (3) plaintiffs are
entitled to pursue non-judicial foreclosure; and (4) plaintiffs are entitled to equitable and
contractual subrogation based on the use of the note proceeds to pay all prior amounts owed on
the Property. The court also adopted Judge Bryan’s recommendation that plaintiffs’ motion be
denied with respect to their request for a declaratory judgment that the statute of limitations for
foreclosure was unexpired.
2
  Pursuant to Federal Rule of Civil Procedure 54(d), a party seeking attorneys’ fees must file a
motion no later than 14 days after entry of judgment specifying the grounds entitling the movant
to an award of fees and stating the amount or a fair estimate of the amount sought. Fed. R. Civ. P.
54(d)(2)(B).

                                                  2
     Case 4:19-cv-02402 Document 119 Filed on 05/20/21 in TXSD Page 3 of 6




F.3d 448, 461 (5th Cir. 2002)) (“A fee award is governed by the same law that serves as the rule

of decision for the substantive issues in the case.”). Under Texas Civil Practice and Remedies

Code § 38.001(8), a party may recover reasonable attorney’s fees on a claim for an oral or written

contract. Tex. Civ. Prac. & Rem. Code § 308.001(8). To recover under § 38.001, a party must (1)

prevail on a cause of action for which attorney’s fees are recoverable and (2) recover damages.

Rohrmoos Venture v. USTW DVA Healthcare, LLP, 578 S.W.3d 469, 484 (Tex. 2019). Plaintiffs

did not bring a breach of contract claim against defendant and, thus, are not entitled to attorney’s

fees under § 38.001.

3. Plaintiffs are entitled to attorney’s fees pursuant to the terms of the deed of trust.

       Section 22 of the deed of trust provides:

       If [a] default is not cured . . . Lender at its option may require immediate payment
       in full of all sums secured by this Security Instrument without further demand and
       may invoke the power of sale and any other remedies permitted by Applicable Law.
       Lender shall be entitled to collect all expenses incurred in pursuing the remedies
       provided in this Section 22, including, but not limited to reasonable attorneys’ fees
       ....

Dkt. 32-1 at 31 (emphasis added). The operative event triggering the right to attorney’s fees in

this section is plaintiffs’ election to pursue its remedies under the deed of trust, which include

accelerating the entire amount owed, invoking the power of sale, and “any other remedies

permitted by Applicable Law.” In this suit, plaintiffs sought a remedy allowable by law when they

sought declarations affirming their right to foreclose on the Property following defendant’s default.

Therefore, based on § 22 of the deed of trust, plaintiffs are entitled to reasonable attorney’s fees.

3. Plaintiffs’ request reasonable attorney’s fees.

       Section 22 provides that plaintiffs are only entitled to reasonable attorney’s fees. Id.

Under Texas law, reasonable attorney’s fees are calculated using the “lodestar” method. The fact

finder must first determine a base lodestar figure based on the reasonable number of hours work


                                                   3
     Case 4:19-cv-02402 Document 119 Filed on 05/20/21 in TXSD Page 4 of 6




multiplied by a reasonable hourly rate. Rohrmoos, 578 S.W.3d at 501 (citing El Apple, 370 S.W.3d

at 760)). The party seeking an award of attorney’s fees must prove the reasonable hours worked

and reasonable rate by presenting sufficient evidence to support the award sought. Sufficient

evidence includes, at a minimum, evidence of (1) particular services performed, (2) who performed

those services, (3) approximately when the services were performed, (4) the reasonable amount of

time required to perform the services, and (5) the reasonable hourly rate for each person performing

such services. Id. (citing El Apple, 370 S.W.3d at 762-63).

        In support of the lodestar figure proposed, plaintiffs rely on the declaration of plaintiffs’

counsel. Counsel’s declaration states that he and other attorneys and paralegals at the law firm of

Mackie Wolf Zientz & Mann, PC performed work in this case during the long history of this

litigation, including: preparing and filing the original complaint, effecting service, drafting an

answer to defendant’s counterclaims, drafting motions for summary judgment and motions to

dismiss, drafting responses to defendant’s motions and objections, and attending multiple

conferences with related individuals. Dkt. 102-2. The firm charged an hourly rate of $215.00 per

hour for work performed by attorneys and $95.00 per hour for work performed by paralegals. Dkt.

102-1. Counsel’s declaration states that the hourly rates are reasonable and customary and that the

total sum of $47,281.65 represents a reasonable fee for prosecution of plaintiffs’ claims regarding

the enforcement of their interest in the property. Id. Counsel also provides monthly invoices

detailing what work was performed, who performed it, the hours spent, and the applicable hourly

rate. Id.

        Plaintiffs have provided adequate evidence to support their contention that the attorney’s

fee amount requested is reasonable and defendant has failed to present any evidence or argument

to the contrary. See Rohrmoos, at 502 (quoting Perdue, 559 U.S. at 554-54 (“There is a ‘strong




                                                 4
     Case 4:19-cv-02402 Document 119 Filed on 05/20/21 in TXSD Page 5 of 6




presumption’ that the [base] lodestar figure is reasonable, but that presumption may be overcome

in those rare circumstances in which the lodestar does not adequately take into account a factor

that may properly be considered in determining a reasonable fee.”)); see also Hsu v. Conterra

Services, LLC, 2021 WL 921672, at *6 (Tex. App.–Houston Mar. 11, 2021) (citations omitted)

(“The fee opponent may seek a reduction of the base lodestar figure, but it must introduce specific

evidence negating the figure's presumptive reasonableness.”).

4. Plaintiffs have not shown their request for contingent attorney’s fees is reasonable.

       Plaintiffs also seek contingent attorney’s fees in the event a party files a post-judgment

motion ($2,500.00), the case is appealed to the court of appeals ($20,000.00), or the case is

appealed to the United States Supreme Court ($20,000.00). Dkt. 102. A party seeking contingent

attorney’s fees must “provide opinion testimony about the services it reasonably believes will be

necessary to defend the appeal and a reasonable hourly rate for those services.” Aguilar v. Wells

Fargo Bank, N.A., 2021 WL 317641, at *6 (Tex. App.–Amarillo Jan. 29, 2021) (quoting Yowell v.

Granite Operating Co., No. 18-0841, 2020 WL 2502141, at *12 (Tex. May 15, 2020)). Plaintiffs’

only support of its requested contingency fees is plaintiffs’ counsel’s statement in his declaration

that the fees requested are reasonable. Dkt. 102-1. While the declaration establishes the hourly

rate for attorneys and staff in the firm, it does not include any other facts to support the

reasonableness of the contingent attorney’s fees requested. For example, plaintiffs have put forth

no evidence of the estimated number of hours that would be required or a description of the work

that would be performed in the event of a post-judgment motion or appeal. See Aguilar, 2021 WL

317641, at *12-13 (reversing the trial court’s award of contingent attorney’s fees on similar

grounds). Therefore, the record does not provide the details necessary to support an award of

contingent attorney’s fees.




                                                 5
     Case 4:19-cv-02402 Document 119 Filed on 05/20/21 in TXSD Page 6 of 6




5. Conclusion

       For the reasons stated herein, plaintiffs’ motion for attorney’s fees is GRANTED in part

and DENIED in part. The court ORDERS plaintiffs be AWARDED $47,271.65 in attorney’s fees

but that plaintiffs’ request for contingent attorney’s fees be DENIED.

       Signed at Houston, Texas on May 19, 2021.




                                             _________________________________
                                                        Gray H. Miller
                                                Senior United States District Judge




                                                6
